UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2000


JEFFREY NIX,

                    Plaintiff - Appellant,

             v.

PRISM, INC., Chief Executive Officer,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00759-LO-JFA)


Submitted: January 28, 2020                                  Decided: February 20, 2020


Before DIAZ, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Nix, Appellant Pro Se. Karen Ann Doner, DONER LAW PLC, Tysons Corner,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey Nix appeals the district court’s order granting Defendant’s motion to

dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Nix v. Prism, Inc., No. 1:19-cv-00759-LO-JFA

(E.D. Va. Sept. 6, 2019). We deny Nix’s motion for default judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                            2